Citation Nr: 0432415	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from October 1943 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2003.  This matter was 
originally on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral sensorineural 
hearing loss-the severity of which meets the threshold 
levels of a hearing impairment as defined by VA regulation.

3.  There is satisfactory evidence of record that the veteran 
was exposed to acoustical trauma during service. 

4.  There is competent medical evidence of record that links 
the veteran's currently diagnosed bilateral sensorineural 
hearing loss to exposure to acoustical trauma during service.  

5.  The medical evidence of record shows that the veteran is 
not currently diagnosed with tinnitus.





CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Board Remand of November 2003 

In November 2003, the Board remanded the veteran's claims to 
the Appeals Management Center (AMC) for further development 
necessary to substantiate the veteran's claims.  In 
correspondence dated in January 2004, the AMC advised the 
veteran that he was scheduled for a VA examination in 
connection with his claims on appeal.  The veteran underwent 
the examination in February 2004.  The RO considered the 
additional medical evidence, continued the denial of the 
claims, and issued a Supplemental Statement of the Case 
(SSOC) on the issues in March 2004.  Based on the foregoing, 
the Board finds that the RO complied with the Board's 
November 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the March 1998 rating decision, March 
1999 Statement of the Case (SOC), January 2000 SSOC, and 
March 2004 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claims.  
The March 1999 SOC and March 2004 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Lastly, as previously noted, the AMC advised the 
veteran of his responsibility to report for the scheduled VA 
examination-evidence from which the Board had determined was 
necessary to substantiate the veteran's claims.  Thus, the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims was clearly set 
forth.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini v. Principi, 17 
Vet. App. 412 (2004), opinion withdrawn by 18 Vet. App. 112 
(2004)].  In Pelegrini, the Court reaffirmed that the 
enhanced duty to notify provisions under the VCAA should be 
met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  In the instant 
appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision. 
Moreover, the Board's decision to develop the case for a VA 
examination and nexus opinion (and provide the veteran with 
notice of the same) was based on a determination that the 
evidence offered by the veteran as proof of in-service 
incurrence of the claimed disorders was insufficient.  
Regardless of all of the foregoing, the RO reconsidered the 
veteran's claims based on all of the evidence of record in 
March 2004.  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claims.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also acknowledges that the RO never asked the 
veteran to submit any evidence in his possession that 
pertained to the claims, or something to the effect that he 
give VA everything he had that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2004).  Nevertheless, the RO and 
the Board asked the veteran for all the information and 
evidence necessary to substantiate the veteran's claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, that the failure to request "any 
evidence in the claimant's possession that pertains to the 
claim" appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's November 2003 Remand together with 
earlier efforts by the Board and the RO to obtain all 
pertinent evidence (e.g., service medical records, private 
medical records, travel board hearing), the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.  




III.  Evidence

According to statements of record and testimony the veteran 
presented at the travel board hearing in September 2002, the 
veteran contends that he developed hearing loss and tinnitus 
as the result of taking daily doses of quinine during service 
from 1944 to 1945.  The veteran also testified that his 
service duties included the maintenance of air fields and 
refueling of planes. 

The DD Form 214 showed that the veteran served as a 
shipfitter in the United States Navy.  No awards or medals 
were listed on the form.  

The October 1943 service enlistment examination report showed 
that the veteran's hearing acuity was 15/15, bilaterally.  No 
complaints of hearing loss or tinnitus were noted in the 
service medical records.  The December 1945 service 
separation examination report showed that whispered and 
spoken voice testing revealed that the veteran's hearing 
acuity was 15/15, bilaterally.  

In a September 1997 letter, D.W. of Advanced Instruments 
reported that a hearing evaluation revealed that the veteran 
had moderate to severe, bilateral, symmetrical, sensorineural 
hearing loss.  D.W. included research material that noted 
that Ototoxic drugs like quinine caused sensorineural hearing 
loss.  

Records from Kauai Medical Group dated in 1990 showed that 
the veteran used a hearing aid. 

Records from Advanced Instruments included an audiogram dated 
in 1997, that was not interpreted.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (providing that the Board may not 
interpret graphical representations of audiometric data).  
The records showed that the veteran denied that he 
experienced ringing in his ears.  

Records from Newport Audiology Centers included audiograms 
dated in 1998 and 2002, that were not interpreted.  The 
veteran denied that he experienced tinnitus in 1998 and 2002.  
In 1998, the audiologist reported that test results revealed 
that the veteran had a moderate, sloping to severe high 
frequency sensorineural hearing loss, bilaterally.  In 2002, 
the audiologist noted severe to profound sensorineural 
hearing loss of the left ear and severe to profound mixed 
hearing loss of the right ear.  In a July 2002 letter, 
audiologist A.R. indicated that the veteran reported that he 
received large doses of quinine during service.  A.R. opined 
that it was as likely as not that the veteran's hearing loss 
was due to quinine administered to him during service.  

The February 2004 VA audiological examination report showed 
that on review of the veteran's history of exposure to noise, 
the veteran reported that he supplied gasoline to planes 
without ear protections during service.  The veteran denied 
that he experienced tinnitus.  Audiometric testing revealed 
that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
75
90
LEFT
70
75
70
80
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 16 percent in the left ear.  The 
VA examiner noted an impression of sensorineural hearing 
loss.  The VA examiner opined that it was as likely as not 
that the veteran's hearing loss resulted from noise exposure 
during his active duty years.  


IV.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


V.  Analysis

      Hearing Loss

The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.  The severity of hearing loss in both ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2004).  Thus, a current 
disability is shown by the evidence.  38 C.F.R. § 3.303 
(2004).

No hearing loss is documented during service, but the 
February 2004 VA examiner contends that the veteran's 
bilateral hearing loss is likely related to his exposure to 
loud noise during service.  The Board notes that the 
veteran's account of his noise exposure during service is 
credible.  Therefore, the Board finds that the VA examiner's 
opinion is competent to establish that the veteran's 
bilateral sensorineural hearing loss results from exposure to 
acoustical trauma during service.  38 C.F.R. § 3.303(d) 
(2004).  Accordingly, service connection for bilateral 
sensorineural hearing loss is warranted. 

      Tinnitus

The medical evidence of record shows that the veteran has not 
been clinically diagnosed with tinnitus.  As no current 
disability is shown by the evidence, service connection for 
tinnitus must be denied.  38 C.F.R. § 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



